DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
Response to Amendment
The present amendment, filed on or after 10/05/2022 has been entered. Claims 1, 3-8, 10, 16-18 and 20 are currently pending. Claims 1, 10, 16, and 20 have been amended. Claims 2, 11-15, and 19 have been canceled. Applicant’s amendment to the claims has remedied the 35 USC 112(b) indefiniteness rejection set forth in the most recent Final Office Action dated 07/06/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
Examiner notes that the limitations of “an amplification module”, “a conversion module”, “a peak decreasing module”, “a blocking module” are still being interpreted under 112(f) as stated in the prior office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shambayati et al. (US Patent 8,731,657 B1) herein after Shambayati in view of Britva et al. (US 2009/0281537 A1) herein after Britva and Adanny et al. (US 2014/0249522 A1) herein after Adanny.
Regarding claim 1, Shambayati teaches an apparatus (fig. 2) for controlling an output of a skin care device configured to apply an alternating current voltage to a skin (Column 5 Lines 38-40 “implementations of the multi-mode pulse output of the microcurrent stimulator may simultaneously tone the skin and tighten the muscles below”) through a pair of contact electrodes (Column 2 Lines 20-22 “a microcurrent stimulation device may comprise a power supply, two or more electrodes electronically coupled to the power supply”), the apparatus for controlling the output comprising: an amplification module configured to amplify and output a direct current voltage (fig. 2 op-amp 270); a conversion module configured to convert the direct current voltage output from the amplification module into an alternating current voltage having a set frequency to output the alternating current voltage to the pair of contact electrodes (fig. 2 DAC 260); a current sensor which detects a skin current according to a change in a resistance of the skin to which the alternating current voltage is applied (Column 8 lines 52-61 “employing an Adaptive Stimulation Algorithm (ASA) that is capable of adapting the circuit output to new conditions as needed. Daily variation of the skin poses different initial conditions in the below equations (the values of R.sub.s, R.sub.P and C.sub.P change daily, or even hourly, for each subject), resulting in different voltage readings….sub.S, R.sub.P and C.sub.P are in turn dependent on the cell's physiological state at any given time”); and a controller configured to control the driving of the amplification module based on the skin current (Column 9 lines 12-20 “the PM data array may form an input to the ASA, which in turn processes this data through both linear and nonlinear functions according to its database, and produces an output waveform that is of optimal intensity and frequency for the particular subject at his/her state of health. For example, once a subject's optimal muscle tone is reached 410 as shown in the decision logic flowchart of FIG. 5, the ASA reduces or eliminates 420 the high frequency component of the waveform”).
Shambayati does not explicitly disclose a peak decreasing module configured to decrease a maximum peak current of an alternating current generated upon switching of the alternating current voltage output from the conversion module by generating a phase difference between the alternating current and the alternating current voltage output from the conversion module, wherein the peak decreasing module decreases a peak power of the alternating current power applied to the skin through the pair of contact electrodes; and a blocking module configured to be connected between the pair of contact electrodes and configured to form a current path between the pair of contact electrodes to block a current path between the contact electrodes and the skin when the skin current decreases to at least a blocking set current.
However, in a similar body surface treatment device, Britva discloses a peak decreasing module (Para [0202] “a capacitor 8 and an inductor 9 connected in parallel and characterized by very high-Q-factor for example more than 20” and Para [0210] “phase shifter 14”: Specifically the inclusion of an inductor because applicant defines the peak decreasing module as an component at least composed of an inductor in Para [0096] of the instant specification) configured to decrease a maximum peak current of an alternating current generated upon switching of the alternating current voltage output from the conversion module (Para [0199] “the energy delivered to the predetermined energy dissipation zone 5 is coupled in a continuous or a pulsing mode. RF-generator 10 produces output 17 in the form of a sinusoidal signal which may be modulated by rectangular pulses with lower frequency”) by generating a phase difference between the alternating current and the alternating current voltage output from the conversion module (Para [0210] “this change of phase could be linear or periodical that influences a heat penetration depth”), wherein the peak decreasing module decreases a peak power of the alternating current power applied to the skin through the pair of contact electrodes (Para [0206] “The PWM-control of output RF and/or HF and/or microwave power permits high peak RF and/or HF and/or microwave power level in heating zone 340 with lower average power”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati to include the electronic circuitry, including the inductor that decreases the maximum peak current of an alternating current generated upon switching of the alternative current voltage output from the conversion module by generating a phase difference between the alternating current and the alternating current voltage output from the conversion module wherein the electronics including the inductor decreases peak power of the alternating current power applied to the skin through the contact electrode as is disclosed by Britva because doing so would allow for controlled heat dissipation through the skin in Shambayati thereby reducing likelihood of burning or damaging the skin.
Furthermore, in a similar skin treatment device Adanny discloses a blocking module configured to be connected between the pair of contact electrodes and configured to form a current path between the pair of contact electrodes to block a current path between the contact electrodes and the skin when the skin current decreases to at least a blocking set current (Para [0038] “b) skin resistance drops down below the lower resistance limit and after it reaches (the function reaches) a plateau it begins to rise. Accordingly, by monitoring the current flowing in the voltage to skin delivering elements circuit, it is possible to set proper treatment parameters resulting in a desired skin effect and not causing adverse side effects such as pain, burnings and other…the pulses may cause undesired pain. In order to reduce the pain, current limiter 704 (FIG. 7) or a control system immediately cuts the pulse when the resistance is above a certain pre-set threshold” See fig. 7 the current limiter is connected to separate the contact electrodes via a switch to shut off current being delivered to the skin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati in view of Britva to further include a blocking module configured to be connected between the pair of contact electrodes and configured to form a current path between the pair of contact electrodes to block a current path between the contact electrodes and the skin when the skin current decreases to at least a blocking set current as is disclosed by Adanny because doing so can help prevent unwanted pain caused by the pulses (Adanny Para [0038]).
Regarding claim 4, Shambayati further teaches wherein the controller stops the amplification module when the skin current is a maximum set current or more (Column 11 lines 6-14 “This failure is prevented by running a supervisory software program in the on-board microcontroller. The microcontroller constantly monitors the current consumption of key components in the circuit (e.g. DC-DC converter, probe current draw, voltage regulator) by employing current sense circuitry. In the event excessive current draw is detected in a particular component (hence indicating malfunction), the microcontroller shuts down that portion of the circuit and turns the output off”).  
Regarding claim 7, Shambayati further teaches wherein the conversion module outputs a first alternating current voltage when the amplification module is driven (fig. 3B: see higher amplitude waveforms of second waveform grouping), and outputs a second alternating current voltage having a peak-to-peak voltage lower than the first alternating current voltage when the amplification module is stopped (fig. 3B see lower amplitude waveforms of second waveform grouping after the higher amplitude waveform has been stopped).  
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shambayati in view of Britva and Adanny, as applied to claim 1, and further in view of Hwang (KR-20-0226574 as provided on IDS dated 07/18/2020).
Regarding claim 3, Shambayati in view of Britva and Adanny disclose the apparatus of claim 1, but do not explicitly disclose wherein the amplification module outputs a first direct current voltage obtained by amplifying the direct current voltage upon driving, and outputs a second direct current voltage which is a voltage level lower than the first direct current voltage upon stopping.
However, in a similar microcurrent treatment device, Hwang discloses wherein the amplification module outputs a first direct current voltage obtained by amplifying the direct current voltage upon driving, and outputs a second direct current voltage which is a voltage level lower than the first direct current voltage upon 28stopping (claims 1 and 2; figures 1 and 2: output setting unit 15 receives the DC voltage boosted by the DC boost unit 12 and connects a four-terminal select switch and resistors having different values to select the degree of amplification of power for the low-frequency unit 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati in view of Britva and Adanny to further include the amplification module outputs a first direct current voltage obtained by amplifying the direct current voltage upon driving, and outputs a second direct current voltage which is a voltage level lower than the first direct current voltage upon stopping as disclosed by Hwang as a way to provide a therapeutic device that is easy to use and has a decreased manufacturing cost (Page 3: effects of invention section).
Regarding claim 8, Shambayati in view of Britva and Adanny teaches the apparatus of claim 7, by do not explicitly disclose wherein the amplification module outputs a first direct current voltage obtained by amplifying the direct current voltage upon driving, and outputs a second direct current voltage which is a voltage level lower than the first direct current voltage upon stopping.
However, Hwang discloses wherein the amplification module outputs a first direct current voltage obtained by amplifying the direct current voltage upon driving, and outputs a second direct current voltage which is a voltage level lower than the first direct current voltage upon stopping (claims 1 and 2 and figures 1 and 2: the DC voltage boosted by the DC boost unit 12 and connecting a four-terminal select switch and resistors having different values allows the selection and degree of power to be outputted to the low frequency output unit).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati in view of Britva and Adanny to further include wherein the amplification module outputs a first direct current voltage obtained by amplifying the direct current voltage upon driving, and outputs a second direct current voltage which is a voltage level lower than the first direct current voltage upon stopping as disclosed by Hwang as a way to provide a therapeutic device that is easy to use and has a decreased manufacturing cost (Page 3: effects of invention section).
Claims 5, 6, 10, and 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shambayati in view of Britva and Adanny, as applied to claim 1, and further in view of KangTaeSeok (KR-10-2016-0128079 A as provided on IDS dated 07/18/2020).
Regarding claim 5, Shambayati in view of Britva and Adanny disclose the apparatus of claim 4, but does not explicitly teach wherein the controller re-drives the amplification module when the skin current is a minimum set current or less after stopping the amplification module.  
However, in a similar microcurrent therapy device, KangTaeSeok discloses wherein the controller re-drives the amplification module when the skin current is a minimum set current or less after stopping the amplification module (claims 3 and Page 6 lines 35-38 “it is also preferable to perform a real-time control program that repeats the process of blocking the high frequency output again in real time while gradually increasing the output level following the above-described cutoff of the high frequency output”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati in view of Britva and Adanny to further include wherein the controller re-drives the amplification module when the skin current is a minimum set current or less after stopping the amplification module as disclosed by KangTaeSeok because using the control unit 18 to compare and determine in real time the voltage level of the human body contact signal and execute a real time modulation of output would allow the user to provide more consistent therapy while being energy efficient. 
Regarding claim 6, Shambayati in view of Britva and Adanny disclose the apparatus of claim 4, but do not explicitly teach wherein the controller re-drives the amplification module when a set time elapses after stopping the amplification module. 
However, KangTaeSeok discloses wherein the controller re-drives the amplification module when a set time elapses after stopping the amplification module (Page 5 lines 28-36 “When the user removes the cause of spark occurrence by the human body detection signal, it is detected in real time and judged, and then it is controlled to operate by gradually raising the high frequency voltage current from the low level which is automatically level corrected to the high level. It is effective to enable safe and continuous treatment of radiofrequency treatment without interruption of radiofrequency treatment”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati in view of Britva and Adanny to further include wherein the controller re-drives the amplification module when a set time elapses after stopping the amplification module as disclosed by KangTaeSeok as a way to allow for the device to continue to provide a therapeutic stimulation after a spark occurrence occurs. 
Regarding claim 10, Shambayati in view of Britva and Adanny disclose the apparatus of claim 1, but do not explicitly disclose further comprising wherein the blocking module applies the alternating current power to the pair of contact electrodes when a set time elapses after blocking a current path.
However, in a similar microcurrent therapy device, KangTaeSeok discloses wherein the blocking module applies the alternating current power to the pair of contact electrodes when a set time elapses after blocking a current path (Page 7 lines 18-20 “it is preferable to configure to perform a program for real-time control to block the high-frequency output and gradually increase the output level by determining the comparison in real time.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati in view of Britva and Adanny to further include wherein the blocking module applies the alternating current power to the pair of contact electrodes when a set time elapses after blocking a current path as disclosed by KangTaeSeok as a way to provide a safety measure for protecting the treated skin of the user. 
Regarding claim 16, Shambayati teaches a method for controlling an output of a skin care device configured to apply an alternating current voltage to a skin (Column 5 Lines 38-40 “implementations of the multi-mode pulse output of the microcurrent stimulator may simultaneously tone the skin and tighten the muscles below”) through a pair of contact electrodes (Column 2 Lines 20-22 “a microcurrent stimulation device may comprise a power supply, two or more electrodes electronically coupled to the power supply”), the method comprising: amplifying a direct current voltage (fig. 2 op-amp 270);  converting the amplified direct current voltage into a first alternating current voltage having a set frequency (fig. 2 DAC 260 and fig. 3B first sub-waveform of second overall waveform);  outputting the first alternating current voltage through the pair of contact electrodes (Column 5 lines 53-55 “The output current is applied by using of at least two electrodes to the surface of the skin as a non-invasive method of stimulation”); detecting a skin current according to a change in a resistance of the skin to which the first alternating current voltage is applied (Column 8 lines 52-61 “employing an Adaptive Stimulation Algorithm (ASA) that is capable of adapting the circuit output to new conditions as needed. Daily variation of the skin poses different initial conditions in the below equations (the values of R.sub.s, R.sub.P and C.sub.P change daily, or even hourly, for each subject), resulting in different voltage readings….sub.S, R.sub.P and C.sub.P are in turn dependent on the cell's physiological state at any given time”); and 31outputting the second alternating current voltage having a peak-to-peak voltage lower than the first alternating current voltage through the pair of contact electrodes (fig. 3B second sub-waveform of second overall waveform), but does not explicitly teach converting the direct current voltage into a second alternating current voltage having a set frequency when the skin current is a maximum set current or more and decreasing a maximum peak current of an alternating current generated upon switching of the first and second alternating current voltage output from the converter by generating a phase difference between the alternating current and the alternating current voltage, wherein the decreasing a maximum peak current decreases a peak power of the alternating current power applied to the skin through the pair of contact electrodes.
However, KangTaeSeok discloses converting the direct current voltage into a second alternating current voltage having a set frequency when the skin current is a maximum set current or more (Page 3 lines 5-8 as provided on the IDS “the human body contact sensing signal…is transmitted from the human body contact sensor 60 and exceeding the reference voltage the radio frequency output outputted in the radio frequency output 16 is blocked or the program routine which it controls in order to lower the voltage, is configured to be executed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Shambayati to further include converting the direct current voltage into a second alternating current voltage having a set frequency when the skin current is a maximum set current or more as disclosed by KangTaeSeok as a way to provide a safety measure for protecting the treated skin of the user.
Furthermore, Britva discloses decreasing a maximum peak current of an alternating current generated upon switching of the alternating current voltage output from the conversion module (Para [0202] “a capacitor 8 and an inductor 9 connected in parallel and characterized by very high-Q-factor for example more than 20” and Para [0210] “phase shifter 14”: Specifically the inclusion of an inductor because applicant defines the peak decreasing module as an component at least composed of an inductor in Para [0096] of the instant specification and Para [0199] “the energy delivered to the predetermined energy dissipation zone 5 is coupled in a continuous or a pulsing mode. RF-generator 10 produces output 17 in the form of a sinusoidal signal which may be modulated by rectangular pulses with lower frequency”) by generating a phase difference between the alternating current and the alternating current voltage output from the conversion module (Para [0210] “this change of phase could be linear or periodical that influences a heat penetration depth”), wherein the decreasing a maximum peak current decreases a peak power of the alternating current power applied to the skin through the pair of contact electrodes (Para [0206] “The PWM-control of output RF and/or HF and/or microwave power permits high peak RF and/or HF and/or microwave power level in heating zone 340 with lower average power”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati in view of KangTaeSeok to further include the electronic circuitry, including the inductor that decreases the maximum peak current of an alternating current generated upon switching of the alternative current voltage output from the conversion module by generating a phase difference between the alternating current and the alternating current voltage output from the conversion module wherein the electronics including the inductor decreases peak power of the alternating current power applied to the skin through the contact electrode as is disclosed by Britva because doing so would allow for controlled heat dissipation through the skin in Shambayati thereby reducing likelihood of burning or damaging the skin.
Furthermore, in a similar skin treatment device Adanny discloses blocking a current path between the contact electrodes and the skin by forming a current path between the pair of contact electrodes when the skin current decreases to at least a blocking set current (Para [0038] “b) skin resistance drops down below the lower resistance limit and after it reaches (the function reaches) a plateau it begins to rise. Accordingly, by monitoring the current flowing in the voltage to skin delivering elements circuit, it is possible to set proper treatment parameters resulting in a desired skin effect and not causing adverse side effects such as pain, burnings and other…the pulses may cause undesired pain. In order to reduce the pain, current limiter 704 (FIG. 7) or a control system immediately cuts the pulse when the resistance is above a certain pre-set threshold” See fig. 7 the current limiter is connected to separate the contact electrodes via a switch to shut off current being delivered to the skin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Shambayati in view of KangTaeSeok and Britva to further include blocking a current path between the contact electrodes and the skin by forming a current path between the pair of contact electrodes when the skin current decreases to at least a blocking set current as is disclosed by Adanny because doing so can help prevent unwanted pain caused by the pulses (Adanny Para [0038]).
Regarding claim 17, Shambayati in view of KangTaeSeok, Britva, and Adanny further disclose comprising restarting the output of the second alternating current voltage when the skin current is a minimum set current or less after the outputting of the second alternating current voltage (KangTaeSeok: claims 3 and Page 6 lines 35-38 “it is also preferable to perform a real-time control program that repeats the process of blocking the high frequency output again in real time while gradually increasing the output level following the above-described cutoff of the high frequency output”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati in view of KangTaeSeok, Britva, and Adanny to further include comprising restarting the output of the second alternating current voltage when the skin current is a minimum set current or less after the outputting of the second alternating current voltage as disclosed by KangTaeSeok because using the control unit 18 to compare and determine in real time the voltage level of the human body contact signal and execute a real time modulation of output would allow the user to provide more consistent therapy while being energy efficient. 
Regarding claim 18, Shambayati in view of KangTaeSeok, Britva, and Adanny further disclose further comprising restarting the output of the first alternating current voltage when a set time elapses after the outputting of the second alternating current voltage (KangTaeSeok: Page 5 lines 28-36 “When the user removes the cause of spark occurrence by the human body detection signal, it is detected in real time and judged, and then it is controlled to operate by gradually raising the high frequency voltage current from the low level which is automatically level corrected to the high level. It is effective to enable safe and continuous treatment of radiofrequency treatment without interruption of radiofrequency treatment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati in view of KangTaeSeok, Britva, and Adanny to further include comprising restarting the output of the second alternating current voltage when a set time elapses after the outputting of the second alternating current voltage as disclosed by KangTaeSeok as a way to allow for the device to continue to provide a therapeutic stimulation after a spark occurrence occurs. 
Regarding claim 20, Shambayati in view of KangTaeSeok, Britva, and Adanny further disclose re-applying the first alternating current voltage to the pair of contact electrodes when a set time elapses after the blocking of the first alternating current voltage (KangTaeSeok: Page 7 lines 18-20 “it is preferable to configure to perform a program for real-time control to block the high-frequency output and gradually increase the output level by determining the comparison in real time”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shambayati in view of KangTaeSeok, Britva, and Adanny to further include re-applying the first alternating current voltage to the pair of contact electrodes when a set time elapses after the blocking of the first alternating current voltage as disclosed by KangTaeSeok as a way to provide a safety measure for protecting the treated skin of the user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ron Edoute et al. (US 2016/0346561 A1) relates to a skin rejuvenation device/method that incorporates a current limiter that prevents sensation of pain in patients and homogenously distributes the current between the electrodes (Para 0525 and fig. 21). 
Shimazu et al. (US 2018/0192940 A1) relates to a pain measuring device that uses electrodes with a current limiter (Para [0031] and fig. 2). 
Kim et al. (US 2020/0390642 A1) relates to a skin care device that has a controller that blocks risk of electric shock when the current is applied to the skin. 111
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792